Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 1 of 12 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                             ______________ DIVISION

Maria Dolores Aguilar-Garcia,               §
Individually, and as representative of      §
the Estate of Santiago Santoyo and          §            No: ________________________
The Santoyo Family wrongful death           §
beneficiaries,                              §
     Plaintiffs,                            §
                                            §
v.                                          §
                                            §
Jeffrey Van Patten and Great Divide         §
Transport, LLC,                             §
     Defendants.                            §

                            Plaintiffs’ Original Complaint

      Plaintiffs, Maria Dolores Aguilar-Garcia, Individually, and as representative of the

Estate of Santiago Santoyo and The Santoyo Family wrongful death beneficiaries,

(collectively "The Santoyo Family") file their Original Complaint complaining of Jeffrey

Van Patten and Great Divide Transport, LLC (collectively, "Defendants"), and in support

thereof would show as follows:

                                      Jurisdiction

 1.   Pursuant to 28 U.S.C. § 1391(b), the United States District Court for the Eastern

      District of Texas is an appropriate venue as a substantial part of the events or

      omissions giving rise to the claim occurred within the district.




                                                                                        1
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 2 of 12 PageID #: 2




2.   This Court has jurisdiction under 28 U.S.C. § 1332 because there is complete

     diversity amongst the parties and the amount in controversy exceeds the sum or

     value of $75,000.00.

3.   Plaintiffs seek recovery of damages within the jurisdictional limits of this Court.

                                        Parties

4.   Plaintiffs are individuals residing in Polk County, Texas. Specifically, Santiago

     Santoyo is the decedent; Maria Dolores Aguilar-Garcia is the surviving spouse of

     the decedent; Maria Arredondo Garcia is the mother of the decedent;

     Guadalupe Santoyo Aguilar is the daughter of the decedent; Rosa Maria

     Santoyo Aguilar is the daughter of the decedent; Maria Cruz Santoyo Aguilar is

     the daughter of the decedent; Santiago Santoyo Aguilar is the son of the

     decedent; and ASA is the minor son of the decedent. Collectively, Plaintiffs will

     hereinafter be referred to as “The Santoyo Family.”

5.   Defendant, Great Divide Transport, LLC, is a foreign company who does not

     maintain a registered agent in Texas. As such, Great Divide Transport, LLC can

     be served through its registered agent for accepting service, Rex M. Wheeler,

     7439 Sheridan Road, Flushing, Michigan 48433.

6.   Defendant, Jeffrey Van Patten, is an individual residing in Uinta County,

     Wyoming, who may be served at his place of residence, 321 Emigrant Road,

     Lyman, WY 82937.




                                                                                           2
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 3 of 12 PageID #: 3




                                     Factual Background

7.   On or about May 22, 2021, Defendant Van Patten, driving an 18-wheeler owned

     by Great Divide Transport, LLC, was travelling northbound on Highway 59 in

     Polk County, Texas. At the same time, Mr. Santiago Santoyo was walking on the

     far right shoulder of the highway when suddenly and without warning, he was

     struck by the Great Divide Transport, LLC 18-wheeler being driven by Defendant

     Van Patten. Mr. Santoyo sustained devastating personal injuries and was killed

     as a result of the collision.

8.   At all pertinent times, Defendant Van Patten was in the course and scope of his

     employment with Great Divide Transport, LLC.

                                        Negligence

9.   Defendant Van Patten is liable for Plaintiffs' injuries and damages because of

     numerous negligent acts and omissions; including, but not limited to the

     following:

     9.1.   Failure to drive in a single lane;

     9.2.   In failing to operate a motor vehicle at a speed that was reasonable and

            prudent under the conditions and with regard to the actual and potential

            hazards then existing;

     9.3.   In failing to stay alert;

     9.4.   In failing to properly and timely apply the brakes;




                                                                                   3
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 4 of 12 PageID #: 4




      9.5.   In failing to turn, swerve, or otherwise maneuver the vehicle in order to

             avoid the collision made the basis of this suit; and

      9.6.   Various other acts of negligence and negligence per se to be specified at

             the time of trial.

10.   Defendant Great Divide Transport, LLC was also directly negligent ​in the

      entrustment of its vehicle to Defendant Van Patten.

11.   At the time of the collision in question, Defendant Great Divide Transport, LLC

      was the owner of the commercial vehicle driven by the operator, Jeffrey Van

      Patten.   Defendant Great Divide Transport, LLC entrusted said vehicle to

      Defendant Van Patten for the purpose of operating it on the public streets and

      highways of Texas, and Defendant Van Patten operated said vehicle with the

      knowledge, consent and permission of Defendant Great Divide Transport, LLC.

12.   Upon information and belief, at all times material, Defendant Van Patten was

      incompetent and/or unfit to safely operate the motor vehicle and Defendant

      Great Divide Transport, LLC knew, or in the exercise of due care should have

      known, that Defendant Van Patten was an incompetent and unfit driver and

      would create an unreasonable risk of danger to persons or property on the

      public streets and highways of Texas.

13.   Such entrustment constitutes negligence and negligence​ per se w​hich was a

      proximate cause of Mr. Santoyo’s injuries and damages.           Therefore, The

      Santoyo Family brings this action under negligent entrustment theories.



                                                                                     4
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 5 of 12 PageID #: 5




14.   Defendant Great Divide Transport, LLC was also negligent in hiring an

      incompetent or unfit employee and/or in failing to properly train, instruct, and

      supervise Defendant Van Patten.

15.   Upon information and belief, Defendant Great Divide Transport, LLC failed to act

      as a reasonably prudent employer in its hiring practices.        Specifically upon

      information belief, Defendant Great Divide Transport, LLC hired Defendant Van

      Patten despite evidence of Van Patten’s incompetence in his driving record and

      employment history.

16.   Upon information and belief, Defendant Great Divide Transport, LLC failed to

      provide the proper training and instruction to Defendant Van Patten which would

      have provided him with the proper skills and knowledge to avoid the collision

      which forms the basis of this lawsuit.

17.   Upon information and belief, Defendant Great Divide Transport, LLC failed to

      institute corrective actions to known incompetencies and safety rule violations

      throughout the tenure of Defendant Van Patten’s employment.

18.   Defendant Great Divide Transport, LLC's negligent hiring, training, and

      supervision of its driver was a proximate cause of the crash and Mr. Santoyo’s

      resulting injuries and damages.

19.   Each of these acts and omissions, singularly, or in combination with others,

      constitutes negligence, which proximately caused the occurrence made the

      basis of this action and the Plaintiffs' injuries and damages.



                                                                                       5
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 6 of 12 PageID #: 6




                                      Gross Negligence

20.    Incorporating by reference the above paragraphs, The Santoyo Family allege

       that all acts, conduct, and/or omissions on the part of Defendant Van Patten

       constitute gross negligence.       Defendant Van Patten’s wanton and reckless

       disregard for the safety of Mr. Santoyo, which proximately caused the resulting

       injuries and damages to The Santoyo Family includes, but is not limited to, the

       following:

      20.1.   Failure to drive in a single lane;

      20.2.   In failing to operate a motor vehicle at a speed that was reasonable and

              prudent under the conditions and with regard to the actual and potential

              hazards then existing;

      20.3.   In failing to stay alert;

      20.4.   In failing to properly and timely apply the brakes;

      20.5.   In failing to turn, swerve, or otherwise maneuver the vehicle in order to

              avoid the collision made the basis of this suit; and

      20.6.   Various other acts of negligence and negligence per se to be specified at

              the time of trial,

21.    Defendant Great Divide Transport, LLC was also directly negligent ​in the

       entrustment of its vehicle to Defendant Van Patten.

22.    At the time of the collision in question, Defendant Great Divide Transport, LLC

       was the owner of the commercial vehicle driven by the operator, Jeffrey Van



                                                                                      6
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 7 of 12 PageID #: 7




      Patten.   Defendant Great Divide Transport, LLC entrusted said vehicle to

      Defendant Van Patten for the purpose of operating it on the public streets and

      highways of Texas, and Defendant Van Patten operated said vehicle with the

      knowledge, consent and permission of Defendant Great Divide Transport, LLC.

23.   Upon information and belief, at all times material, Defendant Van Patten was

      incompetent and/or unfit to safely operate the motor vehicle and Defendant

      Great Divide Transport, LLC knew, or in the exercise of due care should have

      known, that Defendant Van Patten was an incompetent and unfit driver and

      would create an unreasonable risk of danger to persons or property on the

      public streets and highways of Texas.

24.   Such entrustment constitutes negligence and negligence​ per se w​hich was a

      proximate cause of Mr. Santoyo’s injuries and damages.           Therefore, The

      Santoyo Family brings this action under negligent entrustment theories.

25.   Defendant Great Divide Transport, LLC was also negligent in hiring an

      incompetent or unfit employee and/or in failing to properly train, instruct, and

      supervise Defendant Van Patten.

26.   Upon information and belief, Defendant Great Divide Transport, LLC failed to act

      as a reasonably prudent employer in its hiring practices.     Specifically upon

      information belief, Defendant Great Divide Transport, LLC hired Defendant Van

      Patten despite evidence of Van Patten’s incompetence in his driving record and

      employment history.



                                                                                     7
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 8 of 12 PageID #: 8




27.   Upon information and belief, Defendant Great Divide Transport, LLC failed to

      provide the proper training and instruction to Defendant Van Patten which would

      have provided him with the proper skills and knowledge to avoid the collision

      which forms the basis of this lawsuit.

28.   Upon information and belief, Defendant Great Divide Transport, LLC failed to

      institute corrective actions to known incompetencies and safety rule violations

      throughout the tenure of Defendant Van Patten’s employment.

29.   Defendant Great Divide Transport, LLC's negligent hiring, training, and

      supervision of its driver was a proximate cause of the crash and Mr. Santoyo’s

      resulting injuries and damages.

30.   Each of these acts and omissions, singularly, or in combination with others,

      constitutes negligence, which proximately caused the occurrence made the

      basis of this action and the Plaintiffs' injuries and damages.

31.   When viewed objectively from the standpoint of Defendants at the time of its

      occurrence, Defendants’ above-mentioned conduct involved an extreme degree

      of risk, considering the probability and magnitude of the potential harm to

      others. In addition, each was actually, subjectively aware of the risk involved,

      but nevertheless proceeded with conscious indifference to the rights, safety, or

      welfare of others; therefore, The Santoyo Family is entitled to punitive and/or

      exemplary damages.




                                                                                     8
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 9 of 12 PageID #: 9




                                Respondeat Superior

32.    Great Divide Transport, LLC is liable for the torts committed by its employees

       during the course and scope of the employment. At the time of the incident,

       Defendant Great Divide Transport, LLC’s employee was acting on behalf of

       Great Divide Transport, LLC and was within the course and scope of his

       employment. Great Divide Transport, LLC’s employee was negligent and grossly

       negligent by way of his actions or inactions, because he failed to exercise

       reasonable care in performing his work duties.        Therefore, Great Divide

       Transport, LLC should be liable for the action or inactions that proximately

       caused Mr. Santoyo’s death.

                                     Wrongful Death

33.    As a result of Defendants’ conduct, including the actions and/or inactions of

       their agent and employees, as noted above, Mr. Santoyo lost his life and The

       Santoyo Family have a cause of action to recover damages for Wrongful Death,

       pursuant to Tex. Civ. Prac. & Rem. Code § 71.000 et. seq.​ These damages

       include:

      33.1.   Past and future pecuniary and nonpecuniary wrongful death damages

              including mental anguish, loss of companionship and society, and loss of

              inheritance;

      33.2.   Exemplary damages;

      33.3.   Costs of Court;



                                                                                     9
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 10 of 12 PageID #: 10




      33.4.   Any and all other damages, both general and special, at law and in equity,

              to which The Santoyo Family may be justly entitled.


                                     Survival Action


34.    Maria Dolores Aguilar-Garcia, in her capacity as the representative of Mr.

       Santoyo’s estate seeks to recover survival damages to compensate for the

       following:

      34.1.   Conscious pain and suffering and mental anguish, and all other damages

              that he suffered prior to his death, and

      34.2.   Funeral and burial expenses.


                                        Damages


35.    As a result of Defendants’ actions and/or inactions, The Santoyo Family brings

       this lawsuit for the following damages:

      35.1.   Past and future pecuniary and nonpecuniary wrongful death damages

              including mental anguish, loss of companionship and society, and loss of

              inheritance;

      35.2.   Exemplary damages;

      35.3.   Costs of Court;

      35.4.   Any and all other damages, both general and special, at law and in equity,

              to which The Santoyo Family may be justly entitled.



                                                                                     10
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 11 of 12 PageID #: 11




36.   The Santoyo Family would additionally say and show that they are entitled to

      recovery of prejudgment interest in accordance with law and equity as part of

      their damages herein, and Plaintiffs here and now sue for recovery of

      post-judgment interest as provided by law and equity, under the applicable

      provisions of the laws of the State of Texas.

                                     Jury Demand

37.   The Santoyo Family hereby requests a trial by jury.

                               Conclusion and Prayer

38.   The Santoyo Family requests that Defendants be cited to appear and answer,

      and that on final trial The Santoyo Family have: (1) judgment against Defendants,

      for actual, compensatory and exemplary damages in accordance with the

      evidence; (2) pre-judgment and post-judgment interest as provided by law; (3)

      costs of court; and (4) such other and further relief, general and special, to which

      The Santoyo Family may show themselves justly entitled at law and in equity.




                                                                                       11
Case 9:21-cv-00141-RC-ZJH Document 1 Filed 08/31/21 Page 12 of 12 PageID #: 12




                                             Respectfully submitted,

                                             The Alfred Firm

                                             /s/ Byron C. Alfred
                                             ______________________________
                                             Byron C. Alfred
                                             SBN: 24084507
                                             Byron@alfredfirm.com
                                             Johnny Alfred III
                                             SBN: 24087092
                                             Johnny@alfredfirm.com
                                             2211 Norfolk Street, Ste. 803
                                             Houston, Texas 77098
                                             Telephone: 713-470-9714
                                             Facsimile: 877-751-7453
                                             Attorneys for Plaintiff



                               Certificate of Service

       The undersigned authority hereby certifies that a true and correct copy of the
foregoing instrument has been served upon all counsel of record pursuant to the FRCP,
on this the 31st day of August, 2021.

                                             /s/ Byron C. Alfred
                                             _____________________________
                                             Byron C. Alfred




                                                                                   12
